El Juez Asociado Se. FraNoo Soto,
emitió la opinión del tribunal.
La corte inferior declaró culpables a los acusados de una infracción al artículo 359 del Código Penal y no conformes con la sentencia presentaron el presente recurso.
Sostienen los apelantes como único motivo de error de que aceptando los hechos tal como aparecen de la denuncia, éstos no constituyen delito público.
La denuncia en sus términos, dice:
“Los acusados de referencia, Ignacio Ríos, Justino Ríos, Alejo Maldonado, (a.) Alejito, Eusebio Cruz y Domingo Rodríguez, allí y entonces, voluntaria y maliciojsamente, infringieron el artículo 359 del Código Penal, por cuanto dichos acusados, obrando juntos, y sin autoridad de ley, emplearon fuerza y violencia en la siguiente forma-. Ignacio Ríos disparó tiros con un revólver; Justino Ríos,, hizo uso de los puños y piedras; Alejo Maldonado, (a) Alejito,. hizo uso también de piedras al igual que el Eusebio Cruz y Domingo Rodríguez hizo uso de palo y piedras, acto éste que reali-zaron todos y cada uno de los acusados en los momentos en que el policía insular Ramón Rosario, No. 504, procedía al arresto del su-sodicho Justino Ríos por el delito de contra la justicia pública, per-turbando dichos acusados de este modo la paz y tranquilidad pú-blicas. ’ ’
El reparo que oponen los apelantes a la denuncia es que no se imputa en la misma un delito de motín en la forma que define el artículo 359 del Código Penal citado, porque si bien se les acusa de que obraron juntos y sin autoridad legal em-pleando fuerza y violencia, no se especifica en la denuncia-contra quién iba empleada o dirigida dicha fuerza o violen-cia, por ser indispensable ese requisito en los casos de motín.
El artículo 359, supra, textualmente, dice:
“Art. 359. — Todo empleo de fuerza o violencia, que perturbare la tranquilidad pública, o amenaza de emplear tal fuerza o violencia, acompañada de la aptitud pava realizarla en el acto, por parte de dos o más individuos, obrando juntos y sin autoridad de ley, constituye un motín.”
*530La denuncia en la forma que está redactada comprende tocios los requisitos que define el artículo arriba transcrito. Se alega en la denuncia que los acusados, más de dos en nú-mero, voluntaria y maliciosamente, obrando juntos y sin au-toridad legal, emplearon fuerza y violencia, unos disparando tiros y otros lanzando piedras y liaeiendo uso de los puños en momentos que un policía procedía al arresto de uno de los acusados, perturbando de este modo la paz y tranquili-dad públicas.
No se desprende del estatuto ni puede verse de las auto-ridades que sea requisito indispensable, como alegan los ape-lantes, que los actos de fuerza o violencia tengan que em-plearse contra determinada persona o propiedad. Estos ac-tos pudieron causar daño a personas determinadas o pro-piedades, pero esto no califica el delito de motín en esa parte del estatuto, sino que si bien son indispensables que actos físicos de fuerza o violencia se realicen por los acusados, dichos actos necesariamente han de producir el efecto de per-turbar la tranquilidad pública que es esencialmente lo que integra el delito de motín.
“La acusación debe alegar una reunión ilegal como principio del motín; y actos ilegales, por ejemplo, alteración de la paz, terror, etc., como consecuencia de ello.
■ “No es necesario que se alegue ningún otro fin ilegal que no sea el de alterar la paz; ni si se alegase una alteración de la paz acom-pañada de violencia y terror producida por ella, ningunas palabras particulares son necesarias.” Ill Wharton’s Criminal Law, p. 2057.
De manera que lo que aparece alegado en la denuncia, siguiendo lo que se entiende por motín, es una alteración de la paz acompañada de actos de fuerza y violencia, y el hecho de tibiar piedras o disparar tiros o hacer uso de los puños en la forma y momentos que se exponen en la denuncia, son hechos suficientes para constituir el delito que define el ar-ticulo 359 del Código Penal. Además, un sólo acto de los *531descritos en la denuncia y realizado por mi acusado afecta en igual grado la responsabilidad de los demás acusados, porque los actos de uno en el delito de motín son los actos de todos.
La sentencia debe confirmarse.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.